t c memo united_states tax_court wayne m and janet l johnson petitioners v commissioner of internal revenue respondent docket no filed date wayne m johnson pro_se judith cohen for respondent memorandum opinion panuthos chief special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the taxable_year respondent also determined petitioners were liable for an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties ’ the issues for decision are whether petitioners are entitled to deduct an aggregate partnership loss carryover in the amount of dollar_figure for the taxable_year whether petitioners are entitled to deduct charitable_contributions in the amount of dollar_figure for the taxable_year and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 for petitioners filed a timely petition with this court at the time of filing the petition petitioners resided in yarmouth maine t petitioner wayne johnson concedes he is liable for self-employment_tax and respondent concedes petitioners are entitled to a credit for one-half the self-employment_tax paid neither party has questioned the court’s jurisdiction to adjudicate the partnership loss in this deficiency proceeding and we therefore assume that the partnerships are small partnerships within the meaning of sec_6231 the notice_of_deficiency contains adjustments to petitioners' medical_expense_deduction and earned_income_credit these are computational adjustments which will be affected by the outcome of the other issues to be decided and we do not separately address them background petitioner wayne johnson hereinafter petitioner is an attorney prior to the year in issue petitioner was one of three general partners in several partnerships organized under the laws of the state of maine additionally petitioner was one of three principal shareholders in two subchapter_c corporations incorporated under the laws of the state of maine these entities were established in and for the purpose of purchasing rehabilitating and managing inner-city structures in portland maine the entities incurred substantial recourse_debt for the purchase and rehabilitation of the structures which was financed through maine savings bank and also through sec_312 of the housing act of publaw_88_560 78_stat_769 codified pincite u s c sec b repealed by act of date publaw_101_625 stat the general partners and shareholders petitioner included were required to execute personal guaranties on the debt financed after the entities failed to pay the debt incurred the properties which were purchased by the separate entities were foreclosed upon an outstanding debt remained after the foreclosure and the entities defaulted on the debt in the ‘ a fourth partner held a 2-percent interest in the partnerships and corporations following table illustrates the amount of the debt outstanding after foreclosure of the properties entity d'ambra merc enterprises d'ambra corp portland parris street associates marshview point partnership three-sixty one one associates fifty-nine bramhall st associates cumberland hanover associates cumberland hanover associates park avenue one associates total debt owed amount date of type oqwed default subchapter_c corp dollar_figure subchapter_c corp dollar_figure partnership dollar_figure partnership dollar_figure partnership dollar_figure partnership dollar_figure partnership dollar_figure partnership dollar_figure partnership dollar_figure ---------- dollar_figure -------- petitioner claimed the following losses on his federal_income_tax returns as his share of the partnership losses_incurred tax_year loss claimed dollar_figure big_number big_number big_number for convenience all subsequent amounts are rounded to the next highest dollar respondent issued petitioners a notice_of_deficiency for their tax_year in the notice_of_deficiency respondent disallowed petitioners' claimed partnership loss carryover and their charitable_contribution_deduction respondent adjusted petitioners' claimed medical_expense_deduction and earned_income_credit due to the increases in petitioners' adjusted_gross_income respondent determined that petitioners were liable for the self-employment_tax and for the accuracy-related_penalty respondent also determined that petitioners were entitled to a self-employment_tax credit while no deficiency was determined for the statement of adjustments attached to the notice_of_deficiency included adjustments to petitioners' federal_income_tax return the adjustments for consisted of the disallowance of petitioners' claimed partnership loss carryover from charitable_contribution_deduction and medical_expense_deduction respondent also made an adjustment to petitioners' claimed earned_income_credit for as a result of the adjustment to petitioners' adjusted_gross_income discussion we begin by noting that the commissioner's determinations are presumed correct see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayers bear the burden of proving that they are entitled to the claimed deduction see rule a 292_us_435 at the outset we have determined that we do not have jurisdiction with respect to the adjustments made to petitioners' federal_income_tax return respondent did not determine a deficiency in tax for petitioners' tax_year and did not issue a statutory_notice_of_deficiency to petitioners for the tax_year see sec_6212 sec_6213 sec_7442 rules 93_tc_22 90_tc_142 however we shall consider the adjustments to the tax_year to the extent they affect the deficiency for the tax_year loss deduction we note that the parties’ arguments as to the deductibility of the alleged losses are based on the assumption that all the losses are related to petitioner's partnership interests as the entities involved also include subchapter_c corporations we shall discuss the applicable law and analysis as applied to these entities separately a partnership losses petitioners claimed a partnership loss in the amount of dollar_figure for the taxable_year petitioners claimed a partnership loss carryover in the amount of dollar_figure for the taxable_year and a partnership loss carryover in the amount of dollar_figure for the taxable_year of these amounts dollar_figure consists of claimed losses related to petitioner's interests in two subchapter_c corporations we shall decide whether petitioners are entitled to a partnership loss carryover in the amount of dollar_figure in sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe to be entitled to a deduction therefore a taxpayer is required to substantiate the deduction through the maintenance of books_and_records petitioner has not established that the entities in question incurred a loss in or any other year at most petitioner has established that the partnership entities defaulted on the debt in the amount of dollar_figure in even if petitioner had established that the partnerships had incurred a loss petitioner would not be entitled to a flow-through loss deduction as petitioner has not established his bases in his partnership interests the determination of a partner’s basis in his or her partnership_interest must be made before a partner can deduct his or her share of partnership losses because losses cannot reduce a partner’s basis below zero see sec_704 80_tc_825 affd 752_f2d_428 9th cir wilson v commissioner tcmemo_1999_141 sec_1_704-1 income_tax regs petitioner has failed to provide any documentation to establish his basis in the respective partnerships most of the partnership returns forms have not been filed since the partnerships inception nor have the partnerships issued schedules k-1 partner's share of income credits deductions etc to the partners the returns that were filed have not been provided to this court and made part of this record petitioner next argues that he is entitled to deduct a loss based on the worthlessness of his partnership interests in order for petitioner to be entitled to a loss he needs to establish the worthlessness of his partnership_interest and further must substantiate the value of his partnership interests even if petitioner’s partnership interests became worthless in he would not be entitled to a loss deduction because he has not established the value of his partnership interests as we have previously concluded petitioner did not present any evidence to establish the amount of his bases in the partnerships in addition petitioner did not account for any income loss gain credits or deductions that are his distributive_share as a partner in the partnerships as petitioner has not established his basis by accounting for his initial and any subsequent contributions to the partnerships his share of any partnership income credits loss or deductions he is not entitled to deduct a loss as provided by sec_702 a and d nor is he entitled to any loss for the alleged worthlessness of his partnership interests we hold petitioners are not entitled to a partnership loss carryover in the amount of dollar_figure for b subchapter_c_corporation losses the remainder of petitioners' claimed loss dollar_figure originated from petitioner's interests in two subchapter_c corporations as stated previously petitioner has not established a loss was incurred by the entities in question even if he had petitioner is not entitled to deduct a loss sustained by the corporation as a subchapter_c_corporation is not a pass-through entity such as a partnership as to the deductibility of the worthlessness of a taxpayer's stock in a subchapter_c_corporation sec_165 provides for a constructive_sale or exchange for worthless_stock which results in the loss’ being treated as a capital_loss no such constructive_sale or exchange is provided for a partnership_interest see 90_tc_465 ndollar_figure the deductibility of the loss is limited by the provisions of sec_1211 however petitioner has not established his basis in the stock see sec_6001 rule a therefore respondent is sustained on this issue -- - charitable_contribution_deduction petitioners claimed a charitable_contribution_deduction in the amount of dollar_figure on their tax_return sec_170 a allows as a deduction any charitable_contribution which is made within the taxable_year a charitable_contribution is a contribution or gift to or for_the_use_of an organization described in sec_170 charitable_contributions are deductible pursuant to sec_170 only if verified under regulations prescribed by the secretary see sec_170 if a charitable deduction is made in property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs further any taxpayer who makes a charitable_contribution of property other than money shall maintain for each contribution written records from the donee showing the name and address of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances see sec_1_170a-13 income_tax regs the fair_market_value of the property is one of the circumstances to be taken into account in determining the amount of detail to be included on the receipt see id thorpe v commissioner tcmemo_1998_123 petitioner testified that petitioners normally make noncash contributions to goodwill petitioner provided no specific testimony as to whether the contributions in issue were in fact made to goodwill what the donations specifically consisted of and the value thereof although petitioner repeatedly asserted that respondent's appeals officer did not give him a chance to submit form petitioner did not submit form_8283 or any other type of documentation to substantiate the claimed deduction petitioner's uncorroborated vague testimony does not satisfy the substantiation requirements of sec_170 and sec_1_170a-13 income_tax regs accordingly we sustain respondent's determination on this issue accuracy-related_penalty the final issue for decision is whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 respondent determined petitioners were liable for the accuracy-related_penalty under sec_6662 for the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of the rules or regulations see sec_6662 and b negligence includes of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard includes any careless reckless or intentional disregard id an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and he acted in good_faith with respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess his or her proper tax_liability see stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs sec_1 b income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer it is the taxpayer's burden to establish he is not liable for the accuracy-related_penalty imposed by sec_6662 see rule a 92_tc_501 petitioner claimed a loss carryover in the amount of dollar_figure and a charitable_contribution_deduction in the amount of dollar_figure in and failed to substantiate the claimed deduction under the requirements of sec_6001 and the applicable regulations petitioner is an attorney with knowledge of the law on the basis of the entire record we conclude that petitioners have not established the underpayment was due to reasonable_cause and that they acted in good_faith accordingly we hold petitioners are liable for the accuracy-related_penalty as determined by respondent to reflect the foregoing decision will be entered under rule
